                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION – BAY CITY

IN RE:

         NAMAIA T. MCDUFFY,                                    Case No. 18-21727-dob
                                                               Chapter 7 Proceeding
            Debtor.                                            Hon. Daniel S. Opperman
_____________________________________/


    OPINION REGARDING DEBTOR’S MOTION TO COMPEL COMPLIANCE WITH 11
           U.S.C. § 547(b) AND THE TURN OVER OF PREFERENCE FUNDS

         Prior to the start of this bankruptcy, Wanigas Credit Union (“Wanigas”) garnished the

Debtor’s wages, and now the Debtor wants this money back. Wanigas does not want to turn

over these monies. For the reasons stated in this Opinion, the Court concludes the money should

be returned to the Debtor.

                                   FACTUAL BACKGROUND

         Debtor Namaia McDuffy filed this Chapter 7 case on September 12, 2018. The Chapter

7 Trustee, Daniel Himmelspach filed a Report of No Distribution on October 30, 2018, after the

First Meeting of Creditors was held and concluded on October 17, 2018. The Debtor received a

Chapter 7 Discharge on December 18, 2018. Subsequently, the instant Motion was filed by

Debtor, to which Wanigas responded. A hearing was held, the parties filed supplemental briefs,

and the Court held a second hearing to clarify specific issues raised in the briefs, after which the

Court took this matter under advisement.

         Debtor files this Motion to compel Wanigas to turn over wages garnished by it within the

90-day preference period. The amount taken from Debtor’s paycheck was $1,475.67, and

$773.25 was returned by Wanigas on October 11, 2018. The total of garnished funds sought to

be turned over is $702.42 (the “Remaining Funds”), which represents the attorney fees and costs
                                                  1 
 

    18-21727-dob      Doc 32    Filed 04/22/19         Entered 04/22/19 13:37:45     Page 1 of 9
of Peter Shek, counsel for Wanigas, connected with his work in collecting this debt during the

90-day pre-petition period. Debtor asserts that the entire amount collected--$1,475.67--

represents an amount “to or for the benefit of” Wanigas and is, thus, avoidable as a preference

pursuant to 11 U.S.C. §§ 522(h) and 547(b), because Debtor has fully exempted this amount.

       Wanigas objects, asserting that first, an adversary proceeding is required to recover the

Remaining Funds. However, this procedural argument was waived at the first hearing on the

Motion. Second, Wanigas argues that it is not required to turn over the Remaining Funds

pursuant to 11 U.S.C. §§ 547(b) and 550(b)(1) because its attorney should be considered an

immediate or mediate good faith transferee. Third, Wanigas asserts an attorney charging lien on

the Remaining Funds. Wanigas compares the attorney fees and costs in this case to garnishment

processing fees in the case of Sheppard v. Speck (In re Sheppard), 521 B.R. 599 (Bankr. E.D.

Mich. 2014), which were not required to be turned over. Wanigas also cites the case of

Stevenson v. Genna (In re Jackson), 426 B.R. 701, 710 (Bankr. E.D. Mich. 2010), for the

proposition that under 11 U.S.C. § 550(b)(1), a trustee may not avoid payments by a preference

defendant creditor to its law firm, which is a transferee receiving “its attorney fee for value, in

good faith, and without knowledge of the voidability of the transfer avoided.” Wanigas also

asserts that Debtor cannot meet the fifth element for a preference under Section 547(b)—that the

transfer enabled Wanigas to receive more than it would have received in a Chapter 7 case had the

transfer not been made because in the end, Wanigas was required to return the funds avoided.

                                          JURISDICTION

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334, 157(a) and

E.D. Mich. LR 83.50. This is a core proceeding under 28 U.S.C. § 157(b)(2)(F) (proceedings to

determine, avoid, or recover preferences).


                                                  2 
 

    18-21727-dob     Doc 32      Filed 04/22/19        Entered 04/22/19 13:37:45      Page 2 of 9
                                                   LAW

Section 547(b) Preference Analysis

        In order for a transfer to be avoidable as a preference under Section 547(b), the Plaintiff

must prove that all of the elements of Section 547(b) have been met. Waldschmidt v. Ranier (In

re Fulghum Constr. Corp.), 706 F.2d 171, 172 (6th Cir.), cert. denied sub nom., Ranier &

Assocs. v. Waldschmidt, 464 U.S. 935 (1983). Section 547(b) states:

        Except as provided in subsection (c) of this section, the trustee may avoid any
        transfer of an interest of the debtor in property –

        (1) to or for the benefit of a creditor;

        (2) for or on account of an antecedent debt owed by the debtor before such
        transfer was made;

        (3) made while the debtor was insolvent;

        (4) made –

                (A) on or within 90 days before the date of the filing of the petition; or

                (B) between ninety days and one year before the date of the filing of the
                petition, if such creditor at the time of such transfer was an insider; and

        (5) that enables such creditor to receive more than such creditor would receive if–

                (A) the case were a case under chapter 7 of this title;

                (B) the transfer had not been made; and

                (C) such creditor received payment of such debt to the extent provided by
                the provisions of this title.

        Section 550(a) provides that if a transfer is avoided under various listed sections of the

Bankruptcy Code, including Section 547, the trustee or debtor, if applicable, may recover the

property transferred from:

     (1) The initial transferee of such transfer or the entity for whose benefit such transfer
         was made; or
                                                    3 
 

    18-21727-dob      Doc 32      Filed 04/22/19         Entered 04/22/19 13:37:45     Page 3 of 9
     (2) Any immediate or mediate transferee of such initial transferee.

         Section 550(b) provides an exception to subsection (a)(2):

         (b) The Trustee may not recover under section (a)(2) of this section from—

         (1) a transferee that takes for value, including satisfaction or securing of a present
             or antecedent debt, in good faith, and without knowledge of the voidability of
             the transfer avoided;

         (2) any immediate or mediate good faith transferee of such transferee.

Section 522(h): Recovery of pre-petition transfers by Debtor

         Section 522(h) of the Bankruptcy Code permits a debtor to avoid transfers that are

avoidable by trustees under sections 544, 545, 547, 548, 549, or 724(a), if the trustee does not

attempt to avoid those transfers. See 11 U.S.C. § 522(h). 11 U.S.C. § 522(h) states as follows:

         The debtor may avoid a transfer of property of the debtor or recover a setoff to the
         extent that the debtor could have exempted such property under subsection (g)(1)
         of this section if the trustee had avoided such transfer, if-(1) such transfer is
         avoidable by the trustee under section 544, 545, 547, 548, 549, or 724(a) of this
         title or recoverable by the trustee under section 553 of this title; and(2) the trustee
         does not attempt to avoid such transfer.

Section 522(h)(2)'s requirement that these transfers are not being avoided by the trustee can be

met by a debtor claiming an exemption in the property and the trustee's failure to object to the

exemption claim. See Baker v. Kas Enters. (In re Baker), 246 B.R. 379, 382 (Bankr. E.D. Mo.

2000); Pruitt v. Gramatan Investors Corp. (In re Pruitt), 72 B.R. 436, 440 (Bankr. E.D.N.Y.

1987).

         Section 522(g)(1), referenced in Section 522(h), states:

         (g) Notwithstanding sections 550 and 551 of this title, the debtor may exempt
         under subsection (b) of this section property that the trustee recovers under
         section 510(c)(2), 542, 543, 550, 551, or 553 of this title, to the extent that the
         debtor could have exempted such property under subsection (b) of this section if
         such property had not been transferred, if—

                                                   4 
 

    18-21727-dob      Doc 32      Filed 04/22/19        Entered 04/22/19 13:37:45       Page 4 of 9
               (1)(A) such transfer was not a voluntary transfer of such property by the
               debtor; and
               (B) the debtor did not conceal such property; or
               (2) the debtor could have avoided such transfer under subsection (f)(1)(B).

Attorney Charging Liens

       Michigan common law recognizes that an attorney has “special” or “charging” lien for

fees due for legal services rendered. The attorney’s charging lien creates a lien on a judgment or

other money recovered as a result of services rendered. Bennett v. Weitz, 559 N.W.2d 354

(Mich. Ct. App. 1997); George v. Sandor M. Gelman, P.C., 506 N.W.2d 583 (Mich. Ct. App.

1993). The charging lien “attaches only to those funds that resulted from the attorney’s

services.” Franklin v. Allstate Ins. Co., No. 242551, 2003 WL 22976150, at *1 (Mich. Ct. App.

Dec. 18, 2003) (emphasis added). Whether to impose an attorney’s charging lien is within the

discretion of the court. Polen v. Reynolds, 564 N.W.2d 467, 469 (Mich. Ct. App. 1997).

                                           ANALYSIS

       The parties do not dispute the amount of attorney fees claimed by Wanigas. Wanigas

does not take issue with the Debtor’s ability to exempt these funds pursuant to Section 522(g)(1).

The dispute is whether the Remaining Funds attributable to Wanigas’s attorney fees and costs

were “to or for the benefit” of Wanigas under Section 547(b)(1), and if the transfer enabled it to

receive more under Chapter 7 as if the transfer had not been made, and if so, whether it must turn

over the Remaining Funds under Section 550(a), or whether an exception applies to turn over of

such pursuant to Section 550(b).

       In construing a statute, the Court looks to the plain meaning of the statute, and only looks

beyond such if the language is ambiguous or if a literal application of the statute will produce a

result “demonstrably at odds with” the drafters’ intentions. United States v. Ron Pair Enters.,

Inc., 489 U.S. 235 (1989). The phrase “to or for the benefit of a creditor” is not ambiguous and
                                                 5 
 

    18-21727-dob     Doc 32     Filed 04/22/19        Entered 04/22/19 13:37:45     Page 5 of 9
is commonly understood. The entire $1,475.67 amount was transferred “to or for the benefit” of

Wanigas during the 90-day preference period as payment on the debt owed it by Debtor.

       Wanigas argues that Section 547(b)(5) has not been satisfied because at present date, it

has received nothing. It returned $773.25, and has not received the Remaining Funds retained by

its attorney. Subsection (b)(5) allows a transfer to be avoided if it “enables such creditor to

receive more than such creditor would have received had the transfer not been made. Wanigas

seeks to have this Court look to the present status of the total $1,475.67, of which Wanigas

currently holds zero dollars. A preference analysis as to the amount transferred within the 90-

day pre-petition period is to be made as of the date of filing. To accept the argument of Wanigas

in this regard would mean that every creditor receiving preferential transfers would later be able

to assert subsection (b)(5) is not satisfied once the funds are returned. This argument is

nonsensical and is rejected by the Court.

       The two cases cited by Wanigas are not applicable to this case. In Sheppard v. Speck (In

re Sheppard), 521 B.R. 599 (Bankr. E.D. Mich. 2014), debtor’s employer retained an $80

garnishment processing fee and then sent the remaining funds to the creditor. The debtor’s

creditor did not receive these funds. Accordingly, the Sheppard Court held that this amount

could not have been found to benefit the creditor and was not a transfer to or for the benefit of

the creditor. Here, the payment of the attorneys for Wanigas is a benefit to Wanigas because its

attorneys were paid.

       At first blush, Stevenson v. Genna (In re Jackson), 426 B.R. 701, 710 (Bankr. E.D. Mich.

2010) seems on point because the creditor’s attorneys were allowed to keep money paid to them

from garnished proceeds. But a closer review of Jackson reveals that the trustee sought to

recover all of the garnished funds from the creditor and a portion from the attorney for the


                                                  6 
 

    18-21727-dob       Doc 32   Filed 04/22/19         Entered 04/22/19 13:37:45     Page 6 of 9
creditor. Specifically, the creditors known as the “Genna Defendants” obtained a judgment in

the amount of $388,260 and garnished $166,298.57 from CUNA Mutual Group and $2,260.81

from others. All funds were deposited into an account with Siciliano Mychalowych VanDusen

and Feul, PLC (“Law Firm”). Counsel for Ms. Jackson contacted the Law Firm to advise that

she intended to file bankruptcy. The Law Firm waited a few days and since a bankruptcy

petition was not filed, the Law Firm, pursuant to court order, retained $73,647.97 and distributed

$109,911.53 to the Genna Defendants. A few days later, Ms. Jackson filed a Chapter 7 petition

and her Chapter 7 trustee filed an adversary proceeding against the Genna Defendants, and after

amendments, against the Law Firm, to recover the avoidable transfers under Section 547 and

Section 550. The trustee filed a motion for summary judgment. Jackson, 426 B.R. at 703-04.

As to the Genna Defendants, the Jackson Court held:

               In the present case, the Genna Defendants did not file a response to the
       Trustee’s Motion for Summary Judgment. It is undisputed that the funds the
       Genna Defendants received pursuant to the state court judgment constitute a
       preferential transfer. The payments were received within 90 days of the filing of
       Debtor’s bankruptcy petition, the payments were applied to antecedent debt, the
       Debtor is presumed to be insolvent (11 U.S.C. § 547(f)) and, as general unsecured
       creditors, the Genna Defendants received more from the garnishment than they
       would receive had they not successfully garnished Debtor’s funds. Therefore
       Plaintiff’s Motion for Summary Judgment is granted as to Counts I and II of the
       Complaint. Judgment is awarded against the Genna Defendants in the amount of
       the preferential transfer of $166,559.38.

       Id. at 706. The Jackson Court granted the trustee’s and the Law Firm’s motion for

summary judgment.

       Jackson is the best case cited by Wanigas in support of its position. But Jackson

correctly held that the creditor had received the full amount garnished and that an avoidable

preference existed. Here, the Debtor, standing in the shoes of the Trustee, has the same right to




                                                7 
 

    18-21727-dob     Doc 32    Filed 04/22/19        Entered 04/22/19 13:37:45     Page 7 of 9
receive the return of the full preference, not just the net amount received by Wanigas. It is true

that the Debtor cannot reach to Wanigas’ attorneys for this money, but she need not do so.

       Accordingly, Debtor’s Motion is granted as to Wanigas and Wanigas must pay the

remaining $702.42, but its attorneys need not do so.

       Finally, the Court concludes that counsel for Wanigas may not assert an attorney

charging lien in the Remaining Funds because these funds are no longer the funds of the client,

Wanigas, but are the funds of the Debtor under statute. Attorney charging liens are rooted in

common law, and when the language of a statute conflict with the common law, the

unambiguous language of the statute takes precedence. Barker Bros. Constr. v. Bureau of Safety

& Regulation, 536 N.W.2d 845, 849 (Mich. Ct. App. 1995) (citation omitted). Here, the

unambiguous language of Section 547(b) and Section 550(a) require that all funds transferred

may be avoided by the Debtor and that the Debtor may recover such funds, with no exception

under Section 550(b).

       An attorney charging lien exists in funds “recovered” as a result of services rendered. In

this case, there are no longer funds recovered by Wanigas. Also, since a charging lien can attach

only from funds resulting from an attorney’s services, the imposition of the lien by counsel for

Wanigas proves that the funds were at one time received by Wanigas in that counsel could not

make such a claim unless Wanigas had the benefit of the garnished funds. Finally, an attorney’s

charging lien is within the discretion of the Court. Polen v. Reynolds, 564 N.W.2d 467, 469

(Mich. Ct. App. 1997). Here, overriding federal interests expressed by 11 U.S.C. § 547 to insure

more equal payments to creditors coupled with the federal exemptions elected by the Debtor

prevail over the state common law policy of ensuring payment to attorneys for creditors. In

reaching this conclusion, this Court does not disregard important state law rights, but instead


                                                 8 
 

    18-21727-dob     Doc 32     Filed 04/22/19        Entered 04/22/19 13:37:45     Page 8 of 9
holds that these rights must yield to well established federal statutory law in the limited area

when a garnishment occurs within 90 days of the filing of a bankruptcy petition.

                                          CONCLUSION

       For the above-stated reasons, the Court grants the Debtor’s Motion to Compel

Compliance. Wanigas must turn over the remaining $702.42 within 35 days of an order

incorporating the findings and conclusions consistent with this Opinion. The Court directs the

Debtor, through counsel, to submit an order consistent with this Opinion and the entry of order

procedures of this Court.

Not for Publication

Signed on April 22, 2019




                                                  9 
 

    18-21727-dob      Doc 32    Filed 04/22/19         Entered 04/22/19 13:37:45     Page 9 of 9
